           Case 2:18-cv-00167-cr Document 36 Filed 02/21/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                                        FOR THE
                                  DISTRICT OF VERMONT


AMERICAN CABLE ASSOCIATION, CTIA                   )
– THE WIRELESS ASSOCIATION, NCTA –                 )
THE INTERNET & TELEVISION                          )
ASSOCIATION, NEW ENGLAND CABLE                     )
& TELECOMMUNICATIONS                               )
ASSOCIATION, AND USTELECOM – THE                   )
BROADBAND ASSOCIATION, on behalf of                )       Case No. 2:18-cv-167
their members,                                     )
               Plaintiffs,                         )
                                                   )
                  v.                               )
                                                   )
PHILIP B. SCOTT, in his official capacity as )
the Governor of Vermont; SUSANNE R.                )
YOUNG, in her official capacity as the             )
Secretary of Administration; JOHN J. QUINN )
III, in his official capacity as the Secretary and )
Chief Information Officer of the Vermont           )
Agency of Digital Services; and JUNE E.            )
TIERNEY, in her official capacity as the           )
Commissioner of the Vermont Department of )
Public Service,                                    )
                  Defendants.                      )



                  DEFENDANTS’ CONSENTED-TO MOTION TO EXTEND

       Defendants hereby move with the consent of Plaintiffs for a three-week extension of time

to respond to Plaintiffs’ motion for summary judgment from February 22, 2019 to March 15,

2019. In support, Defendants rely on the following Memorandum of Law.

                                   MEMORANDUM OF LAW

       Under Rule 6(b) of the Federal Rules of Civil Procedure, the Court has discretion to grant

an extension of time. On January 23, 2019, Plaintiffs filed a pre-discovery motion for summary
           Case 2:18-cv-00167-cr Document 36 Filed 02/21/19 Page 2 of 4



judgment. The current deadline for Defendants to respond is February 22, 2019. This motion is

being filed prior to the expiration of that deadline.

       Defendants are requesting a three-week extension of time for two primary reasons. First,

the parties are involved in discussions that could lead to a joint motion to stay this action until

the D.C. Circuit has completed its review of the 2018 FCC order that serves as the primary basis

for Plaintiffs’ complaint. If these discussions are successful, the parties would agree to seek a

stay of this action, which could conserve substantial judicial and party resources.

       Second, the requested extension is necessary in order to allow Defendants to prepare an

appropriate and thorough response to Plaintiffs’ filing. Plaintiffs’ motion was filed pre-

discovery and raises a number of complex issues. In addition, since Plaintiffs’ motion was filed,

undersigned counsel has been occupied completing and filing a preliminary injunction

opposition on January 30, 2019, drafting and filing a reply in support of a motion to dismiss on

February 13, 2019, and handling a preliminary injunction hearing on February 15, 2019.

       Given the brief duration of the extension requested, no undue prejudice or delay will

occur if the requested extension is granted. Plaintiffs have indicated that they consent to the

requested extension of time.

       WHEREFORE, Defendants respectfully request that the Court extend the time for

Defendants to respond to Plaintiffs’ motion for summary judgment until March 15, 2019.
   Case 2:18-cv-00167-cr Document 36 Filed 02/21/19 Page 3 of 4



DATED at Montpelier, Vermont this 21st day of February 2019.

                                         STATE OF VERMONT

                                         THOMAS J. DONOVAN, JR.
                                         ATTORNEY GENERAL


                                  By:    /s/ David Boyd
                                         David Boyd
                                         Assistant Attorney General
                                         Office of the Attorney General
                                         109 State Street
                                         Montpelier, VT 05609-1001
                                         (802) 828-1101
                                         David.Boyd@vermont.gov

                                         Counsel for Defendants
            Case 2:18-cv-00167-cr Document 36 Filed 02/21/19 Page 4 of 4



                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 21st day of February 2019, I electronically filed Defendants’

Consented-to Motion to Extend with the Clerk of the Court using the CM/ECF system, which

will send notification of such filing to all registered participants.


        DATED at Montpelier, Vermont this 21st day of February 2019.

                                                        STATE OF VERMONT

                                                        THOMAS J. DONOVAN, JR.
                                                        ATTORNEY GENERAL


                                                By:     /s/ David Boyd
                                                        David Boyd
                                                        Assistant Attorney General
                                                        Office of the Attorney General
                                                        109 State Street
                                                        Montpelier, VT 05609-1001
                                                        (802) 828-1101
                                                        David.Boyd@vermont.gov

                                                        Counsel for Defendants
